Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-14-00518-CV

                                         Jeanne COOK,
                                            Appellant

                                                v.

                                   Warren F. NEELY, M.D.,
                                          Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2010-CI-10774
                         Honorable Michael E. Mery, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

        In accordance with this court’s memorandum opinion of this date, the judgment of the trial
court is AFFIRMED. It is ORDERED that Appellee Warren F. Neely, M.D., recover his costs of
appeal from Appellant Jeanne Cook.

       SIGNED July 29, 2015.


                                                 _____________________________
                                                 Karen Angelini, Justice